Title: To George Washington from John Fowles, 21 November 1780
From: Fowles, John
To: Washington, George


                        
                            Sir,
                            Cranes Town 21th Novr 1780
                        
                        This Morning Seven OClock I Receivd Intelegence that the enemy had Landed at Newark brak day But their
                            Numbers as yet I cannot ascertain I am informd that they have some Artillery and from the Nights Can Discover a Large
                            Smoak but hear no firing. I am Sir your Excellencys most obedient Humble Servt
                        
                            J. Fowles
                            Captn Offr Guard
                        
                    